Citation Nr: 1216894	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  06-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

When this case was previously before the Board in September 2010, it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The Board notes that the Veteran submitted a statement in January 2012 indicating that he is represented by the Blinded Veterans Association.  However, no properly executed 21-22 in favor of the Blinded Veterans Association is of record.  As such, the Board recognizes the Veteran's previously appointed representative, the Military Order of the Purple Heart, as his representative.   His representative has had the opportunity to review the Veteran's claims file and provided an informal hearing presentation in January 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran was seen during service for acute back sprain; however, no chronic cervical or lumbar spine disability was shown in service, or within the first post-service year.  

2.  While the Veteran has diagnoses of cervical and lumbar spine degenerative disc disease, his assertions of continuity of back and neck symptoms since service are outweighed by competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current cervical and lumbar spine disabilities and service that is adverse to the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The March 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2004 letter.  

A March 2006 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the Veteran to respond, the December 2011 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and the report of a VA examination.  Also of record and considered in connection with these matters are the transcripts of the Veteran's November 2009 DRO hearing and June 2010 Board hearing, as well as various written documents provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records reflect that the Veteran complained of back pain on one occasion in June 1979 while stationed at Lackland Air Force Base.  An assessment of acute back sprain, resolving, was indicated.  There were no abnormalities with respect to the back or neck found on examination later in June 1979.  There were no other complaints, findings, or diagnoses with respect to the back or neck documented in service.  

Post service, a March 1988 private medical report from Dr. M. reflects that the Veteran fell through the floor at work in February 1988.  He indicated that he fell knee-deep and his right leg was caught, and that he hit his forehead.  A diagnosis of traumatic injury to the lumbar spine and traumatic injury to the cervical spine with reversal of the normal lordotic curve was indicated.  An x-ray of the lumbar spine was normal, while an x-ray of the cervical spine revealed reversal of the normal lordotic curve.  Continued records from Dr. M. dated through June 1990 show treatment of cervical spine and lumbar spine pain.  

An August 1988 VA inpatient discharge summary reflects that the Veteran related a history of depression stemming from a work-related injury when his foot fell through a platform.  He indicated that he was doing fine until this point.  It was noted that he was seen for treatment for back injury and that the Veteran's spine was sore from the lumbar to the cervical area increasing with movement. In discussing his medical and military history, the Veteran did not discuss any injury in the Air Force.  An assessment of myofacial pain syndrome was indicated.

A January 1989 report from Dr. F. notes that the Veteran initially injured his back and neck in February 1988 after a fall in the workplace.  An impression of cervical radiculopathy was noted.  

A January 1989 MRI of the cervical spine revealed normal spinal cord and adequate spinal canal.  The discs were normal with no evidence of degeneration or herniation.  There was no spondylotic change seen at the disc spaces and there was no encroachment on the intervertebral foramina.

An August 1989 VA hospitalization discharge summary reflects that the Veteran presented for help in dealing with his depression and isolation from others.  The Veteran indicated that the history of present illness dated back to February 1988, when he fell through a floor while on the job, falling approximately18 inches and suffering acute onset of neck pain.  He indicated that he was later diagnosed with reversal of curvature of the cervical spine.  

A November 1989 statement from Dr. M. notes that the Veteran's cervical spine with reversal of the curve, and sprain of the lumbosacral spine remained unresolved.  

An August 1990 statement from Dr. B. notes a history of injury following a fall at the workplace in February 1988.  After a physical examination, Dr. B. noted an impression of cervical and lumbar strain syndrome.  He found no evidence of any present or permanent impairment or orthopedic problem, and opined that the Veteran was able to work.  

An August 1990 statement from private physician Dr. M. notes that he felt he could no longer treat the Veteran for injuries sustained in the job-related accident because he had not gone for the prescribed diagnostic testing necessary for him to treat the injury and he had not taken the physical therapy treatment as prescribed.  

A July 1991 Social Security (SSA) disability determination reflects that the Veteran has been in receipt of benefits with a primary diagnosis of depression and secondary diagnosis of left arm pain.  

A May 1998 SSA disability determination reflects that disability benefits were continued with a primary diagnosis of affective disorder.  No secondary diagnosis was assigned.

A July 1998 VA outpatient treatment report note a past medical history of low back pain with herniated lumbar disc, with history of injury in a motor vehicle accident.  He complained of low back pain for 1 year due to herniated lumbar disc, and of numbness intermittently for years.  An assessment of chronic low back pain, status post herniated lumbar disc, was noted.  

A November 2001 VA outpatient treatment report reflects that the Veteran reported a history of a fall and injury to his back in 1976.  He stated that the injury was treated with rest.  

In October 2005, an x-ray revealed minimal degenerative disc disease of the cervical, lower thoracic, and lumbar spine.  In December 2005, the Veteran presented with a complaint of chronic low back pain.  In August 2006, the Veteran complained of chronic back pain which started in 1977 after a fall.  He reported that he was told that he had a diseased disc.  

On VA examination in May 2009, the Veteran reported that he initially injured his back and neck when he fell on a wet floor in service in 1979.  He indicated that he sought medical attention and was treated with conservative measures.  He indicated that he also injured his back in motor vehicle and work place accidents in the 1990s.  After performing a physical examination, including x-rays, a diagnosis of lumbar and cervical spine degenerative disc disease was assigned.  After a review of the Veterans' claims file, the examiner opined that there was not enough evidence to support that the incident of acute back strain noted in service would lead to a chronic back disability.  The examiner noted that the Veteran had other injuries to his back that played a role in his condition.  She also noted that degenerative disc disease is associated to genetic predisposition and normal aging of the spine, and cited to pertinent medical literature to support this finding.  She found no evidence of any aggravation of the spine condition beyond the natural progression due to his military experiences.  

During the Veteran's November 2009 DRO hearing, the Veteran indicated that he initially injured his back and neck during service when he volunteered to help with the Special Olympics at Offutt Air Force Base.  He indicated that he slipped on a wet floor, and he to be taken by ambulance to the hospital.  He indicated that his back pain had gradually gotten worse since the initial injury.  

During the Veteran's June 2010 Board hearing, he testified that although he suffered from back and neck pain since the workplace incident, he was told that he already had some kind of disc disease in his neck.  

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for cervical and lumbar spine disabilities is not warranted.

Post service, there is no evidence of any cervical or lumbar spine arthritis within the first post-service year.  Indeed, the first medical evidence of any low back pathology was not until 1988 following a separate post-service injury, approximately 8 years after the Veteran's separation from service, and degenerative arthritis was not diagnosed until 2005, approximately 25 years after discharge from service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, while the above-cited evidence clearly establishes that the Veteran now has lumbar and cervical spine disabilities, namely degenerative disc disease, and also establishes that the Veteran experienced an episode of acute back sprain in service, the competent, probative evidence does not show that any event or injury in service, to include the episode of acute back sprain, is in any way related to the current lumbar and cervical spine disabilities. 

Notably, although acute back sprain was noted in service, no lumbar or cervical spine disability was then found or otherwise diagnosed at any point during service.  There is other notation with respect to the cervical or lumbar spine in the Veteran's service treatment records.  Records following the Veteran's discharge from service reflect that the Veteran did not complain of neck and low back pain until the February 1988 workplace injury.  Numerous private and VA treatment records following the workplace accident do not discuss any prior complaint or injury with respect to either the lumbar or cervical spine.  

Significantly, moreover, the May 2009 VA examiner's opinion is the only competent opinion to address the question of whether there exists a medical nexus between cervical and lumbar degenerative disc disease and service, and that opinion is not supportive of the claim.  The examiner found that the Veteran's current lumbar and cervical spine disc disease was less likely than not related to service.  The Board notes points out that, in formulating her opinion, the May 2009 VA examiner reviewed the claims file, including the service treatment records and the report of acute back sprain, indicated that she reviewed pertinent medical literature, and provided adequate rationale in support of the conclusions reached.  Under these circumstances, the Board accepts this opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, the Veteran has neither presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claims.

The Board also points out that the fact that the Veteran's own reported medical history of cervical and lumbar spine injury due to a fall in service appears is inconsistent and does not constitute competent, persuasive evidence of the required nexus between the current extent of right knee disability and service.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of neck and low back symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board acknowledges that there is evidence of complaint of back pain on one occasion in service.  However, there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnosis.  The Veteran did not complain of back or neck problems following the one notation in service, and there is no record of complaint relating to either disability for many years following service.  In fact, the Veteran's assertions in this regard appear to be contradicted by the medical evidence surrounding the February 1988 workplace injury, which reflect that the Veteran was fine until the injury and that he did not complain of a pre-existing back or neck injury at the time of this accident.  The Board accepts as more credible contemporaneous information provided by a veteran in seeking medical treatment than assertions advanced in connection with a claim for benefits.  The Board also points out that, in rendering the probative opinion on the question of medical nexus, the May 2009 examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of shoulder symptoms since service-and still rendered a medical opinion that is adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed by the competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between such current cervical and lumbar spine disabilities and service.

Finally, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current lumbar and cervical spine disabilities and service, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of lumbar and cervical spine symptoms since service.  Moreover, questions of medical diagnosis and etiology of a medical disability are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for cervical and lumbar spine disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cervical spine disability is denied.

Service connection for lumbar spine disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


